                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF WISCONSIN

 DONTA JENKINS,

          Plaintiff,                                                       ORDER
    v.
                                                                    Appeal No. 18-3556
 SALAM SYED, TRISHA ANDERSON,                                      Case No. 16-cv-694-bbc
 KRISTINE DEYOUNG, MELISSA THORNE,
 DENISE VALERIUS, KERRY NEWBURY,
 JAMIE GOHDE, KATHLEEN WHALEN,
 NEAVER WALTERS and CANDACE WARNER,

          Defendants.


         On December 7, 2018, the court entered an order allowing plaintiff Donta Jenkins leave

to proceed in forma pauperis on appeal and assessing plaintiff initial partial payments of $20.25

for appeal no. 18-3556. Dkt. #82. On December 19, Jenkins filed a declaration that he is

unable to pay the $20.25 initial partial payment assessed to him for filing the appeal. In support

of his declaration, Jenkins also submitted a trust fund account statement covering from June

17, 2018 through December 17, 2018. Dkt. #86. Jenkins indicates in his declaration he

currently has $10.43 in his release account funds and requests that the court assess him $10.00

as an initial partial payment for filing this appeal. After considering Jenkins declaration and

updated trust fund account statement, the court will grant Jenkins’ request and re-assess him

$10.00 as an initial partial payment for filing this appeal.
                                     ORDER

IT IS ORDERED that,

1.    Plaintiff Donta Jenkins’s request for the court to re-assess him $10.00 as an

      initial partial payment for filing this appeal is GRANTED.

2.    Jenkins may have until January 14, 2019 to pay the $10.00 initial partial appeal

      fee payment. If plaintiff does not have enough money to make the initial partial

      payment from plaintiff’s regular account, plaintiff should arrange with

      authorities to pay the remainder from plaintiff’s release account.

3.    Jenkins is advised that if he fails to make the initial partial appeal fee payment

      as directed, the clerk’s office will alert the Seventh Circuit, which may result in

      the dismissal of his appeal.

      Entered this 28th day of December, 2018.

                            BY THE COURT:


                            /s/
                            PETER OPPENEER
                            Magistrate Judge




                                       2
